United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1619
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska
                                         *
Chad Salcedo,                            * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 21, 2008
                                 Filed: May 27, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Chad Salcedo appeals the prison sentence the district court1 imposed after he
pleaded guilty to conspiring to distribute and possess with intent to distribute 5 grams
or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii),
and 846; and using, carrying, and possessing a firearm during and in relation to a
drug-trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). The court sentenced
Salcedo to consecutive prison terms of 87 months on the drug offense and 60 months
on the firearm offense, for a total of 147 months. His counsel has moved to withdraw

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that
Salcedo’s sentence is unreasonable.

       We conclude that Salcedo’s sentence is not unreasonable. Nothing in the record
indicates the court overlooked a relevant factor, gave significant weight to an
improper factor, or made a clear error of judgment in weighing appropriate factors
when it imposed a within-Guidelines-range sentence for Salcedo’s drug offense. See
Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007) (allowing appellate
presumption of reasonableness); United States v. Haack, 403 F.3d 997, 1003-04 (8th
Cir. 2005) (reasonableness factors). Further, the consecutive 60-month sentence was
the statutory minimum for Salcedo’s firearm offense. See 18 U.S.C. § 924(c)(1)(A),
(D); United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006) (rejecting argument
that district court has discretion to determine whether ultimate sentence is reasonable
and to impose non-Guidelines sentence even when portion of sentence is result of
mandatory minimum sentence; United States v. Booker, 543 U.S. 220 (2005), “does
not relate to statutorily-imposed sentences”).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, and we affirm the district court’s judgment.
                      ______________________________




                                         -2-